Citation Nr: 1525291	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  13-21 564A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1978 to April 1982.  He had subsequent duty with the Army National Guard.

This case comes to the Board of Veterans' Appeals (Board) from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

According to his post-service VA treatment records, the Veteran has diagnoses of dysthymia, major depressive disorder, and PTSD.  He attributes these difficulties to two incidents during his service in the Marines: 1) He witnessed an accident during a training exercise in December 1978, in which a fellow marine was killed by a truck and the Veteran crawled under the truck to retrieve the man's body; 2) He was deployed to the Persian Gulf aboard the USS Alamo (LSD-33) in the Spring of 1980 in response to the 1979 hostage crisis at the United States embassy in Iran; although his unit was not ordered into combat, he suffered fear and anxiety while waiting for a potential order to attack Iran.  

To verify the December 1978 truck accident, the AOJ obtained a unit history of the 1st Battalion, 12th Marines for the year 1978.  Unfortunately, this appears to have been the unit to which the Veteran was assigned during his 1980 deployment to the Persian Gulf.  At the time of the claimed truck accident, he reports service with the 3rd Battalion, 11th Marines.  Pursuant to VA's duty to assist the Veteran in obtaining potentially relevant evidence, the Board will remand this case for the AOJ to obtain a similar unit history from the appropriate unit.

The AOJ also obtained medical opinions on the current condition of the Veteran's mental health and the possibility of relationship between his current diagnoses and military service.  According to an October 2011 VA examination report, the Veteran suffered from depression, but not PTSD.  In the examiner's opinion, it is less likely than not that depression is related to service.  According to the examiner, "[the Veteran's] traumatic childhood experiences, past substance abuse tha[t] started in early teenage years, and current medical problems are most likely contributing to his depression."

It is unclear from the opinion whether there is clear evidence that an acquired psychiatric disorder existed prior to or during service, or whether there were simply psychiatric symptoms that required some treatment.

In essence, the examiner concluded that the reason it was unlikely that the Veteran's depression was caused by either the December 1978 or March 1980 incidents was that the Veteran was already experiencing pre-existing depressive symptoms when he joined the Marines.  This reasoning potentially implicates the presumption of soundness.  See Gilbert v. Shinseki, 26 Vet. App. 48, 54 (2012).  Under this statutory presumption, except for defects, infirmities or disorders noted on an entrance examination, every veteran is generally presumed to have been in sound condition when examined, accepted and enrolled for service.  See 38 U.S.C.A. § 1111 (2014).  It is necessary to remand this case, in order to obtain a clearer picture of whether the psychiatric symptoms might be evidence of a pre-service psychiatric disorder, or whether those findings are merely situational symptoms. 

"When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service."  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004) (emphasis added).  On remand, the AOJ should obtain a new medical opinion as to whether the Veteran's current depressive disorder pre-existed service and, if it did, whether there is strong, unequivocal evidence establishing that this disorder was not aggravated by service.

A new medical opinion to clarify the Veteran's diagnosis would also be useful.  According to the October 2011 VA examiner, the Veteran's symptoms did not meet the criteria for PTSD as defined in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  Effective August 4, 2014, VA regulations were amended to remove outdated references to the DSM-IV, and to replace them with references to the Fifth Edition of the same text (DSM-5).  See 79 Fed. Reg. 45,093-02, 45,094 (August 4, 2014).  Anticipating this change, the AOJ arranged a new mental illness examination addressing the DSM-5 criteria in March 2014.  The new examiner found that the Veteran's symptoms do not meet the DSM-5 criteria for PTSD.  The Veteran's Virtual VA claims file, which the March 2014 examiner apparently reviewed, includes a document with hundreds of pages of medical records, including one psychiatric treatment note dated April 9, 2013.  According to this note, the Veteran wanted therapy "to address residual PTSD symptoms which disturb him although not high enough on the last [clinicial-administered PTSD scale] to be still considered PTSD."  Prior to the date of this note, the Veteran's post-service VA treatment records include many diagnoses of PTSD.  

The presence of a disability at the time of the filing of a claim or during its pendency is sufficient to meet the current disability requirement of a claim for service connection, even if the disability resolves before the claim is decided.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Under this principle, the Veteran potentially remains eligible to receive compensation for PTSD, even if that condition resolved prior to April 2013, if he had PTSD at any time after filing his initial PTSD claim in July 2010.  Any opinions on the issue of whether the Veteran had PTSD during the relevant period should address the numerous VA treatment records reflecting a diagnosis of PTSD throughout 2011, 2012 and 2013.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the Marine Corps Archives and Special Collections and/or any other appropriate depository and attempt to obtain a unit history, similar to the Command Chronology it obtained for the 1st Battalion, 12th Marines in November 2012, for the 3rd Battalion, 11th Marines or for the unit specifically identified by the Veteran in response to the AOJ's attempt to confirm the relevant unit.

2. Thereafter, and whether or not records are obtained, request an addendum opinion from the March 2014 VA examiner.  If, for any reason, the March 2014 VA examiner is not available, an opinion should be requested from an equally qualified person.  The examiner should be provided with copies of all of the Veteran's mental health treatment records, including records of any treatment since the March 2014 VA examination.  The examiner is requested to review all records and respond to the following:

(a)	What is the most appropriate psychiatric disorder at this time?  If the examiner finds that the Veteran does not currently have PTSD, he or she should indicate whether it is at least as likely as not (50 percent probability or higher) that the Veteran has suffered from PTSD at any time since July 2010.  If the earlier diagnoses cannot be supported or clinically explained, that should be set out in detail.
(b)	Is there unequivocal evidence that this or any other acquired psychiatric disorder existed prior to entry into service?
(c)	If so, is there unequivocal evidence that this disorder did not undergo a permanent increase in severity (aggravation)?  
(d)	If there is not unequivocal evidence that the disorder did not undergo a permanent increase in severity (aggravation), is it as least as likely as not (50 percent probability or higher) that the disorder existed during service or is related to any in-service event or occurrence?

A comprehensive medical rationale is requested in response to all opinions and findings entered.  If it is determined that the matters cannot be fully addressed without an examination, such examination should be scheduled.

3.  Readjudicate the matter.  To the extent the benefits sought are not granted.  Provide the Veteran with a supplemental statement of the case and afford him a reasonable opportunity to respond thereto.  Thereafter the case should be returned to the Board for further appellate review, if in order.

The Board intimates no opinion as to the ultimate outcome in this case by the action taken herein.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






